DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19, 20, and 31-35 are objected to because of the following informalities: the Examiner suggests amending the phrase “reference family of real functions” in step d) of claims 19, 32, 34, and 35 to read “reference family of functions” as the phrase is recited as “reference family of functions” throughout the rest of the claims; the phrase “and/or and” in step i. of claim 20 should be amended to read “and/or”; the term “of” should be added between the terms “recordings” and “at least one” in line 3 of claim 31; claim 33 should end with a period, not with a comma.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 19, 32, 34, and 35 recite obtaining a single electroencephalogram signal as a function of multiple channels and time in step a). This implies that one electroencephalogram signal is generated from multiple channels over time. The claims then go on to recite identifying, “for each channel”, the zero-crossings of the electroencephalogram. It is unclear how the zero-crossings of “each channel” of the electroencephalogram signal are identified if only one electroencephalogram signal is obtained from multiple channels. Clarification is requested. For this examination, the limitation is being interpreted such that zero-crossings of the electroencephalogram signal are identified. Step e) in each of claims 19, 32, 34, and 35 recites the phrase “said zero-crossing representation of a segment of the electroencephalographic signal”. This phrase lacks proper antecedent basis as step c) previously recites “generating a zero-crossing representation of at least a segment of the obtained electroencephalographic signal”. It is believed that the phrase in step e) should be amended to read “said zero-crossing representation of at least a segment of the obtained T(t0) relative to a zero-crossing representation of an electroencephalographic segment for one reference function T centered in t0”. This phrase lacks proper antecedent basis. Claim 26 recites that a matching score, which is a value, is a continuous matching score function. It is unclear how a value can be a continuous function. Claim 27 recites the phrase “the analysis of the electroencephalographic signal”. This phrase lacks proper antecedent basis. Regarding claim 28, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 29 recites differentiating physiological electroencephalographic signal from electroencephalographic signal comprising pathological brain activity patterns. This phrase renders the claim indefinite. An electroencephalographic signal comprising pathological brain activity patterns is still 
Claim limitation “means for carrying out a method” in claim 32 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims not explicitly rejected above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 19 follows.
Regarding claim 19, the claim recites a series of steps or acts, including calculating a matching score by comparing a zero-crossing representation of a segment of an electroencephalogram signal with 
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of calculating a matching score by comparing a zero-crossing representation of a segment of an electroencephalogram signal with at least one reference function sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. The calculation of a matching score does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the calculated matching score, nor does the method use a particular machine to perform the Abstract Idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of obtaining an electroencephalogram signal, identifying zero-crossings of the signal, and computing the matching score over time. The obtaining, identifying, and computing steps are each recited at a high level of generality such that they amount to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering, computing, and comparing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claims 32, 34, and 35. The claims merely recite a generic device comprising a generic component (presumably a processor). According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data gathering, routine pre-processing steps (filtering), and mathematical calculations used to calculate the matching score. The obtaining, identifying, comparing, and computing steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 19-21 and 27-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quyen et al.’099 (US Pub No. 2002/0095099 – cited by Applicant).
Regarding claim 19, Quyen et al.’099 discloses a computer-implemented method for detecting brain activity patters from a scalp electroencephalographic (EEG) signal, the method comprising the steps of: a) obtaining an EEG signal as a function of multiple channels (top element shown in Figure 1); b) identifying, for each channel, the zero-crossings of the EEG signal over a fixed threshold (sections [0047] and [0053], and see Figure 3); c) generating a zero-crossing representation of at least a segment of the obtained EEG signal with the identified zero-crossings (sections [0047] and [0053], and see Figure 3); d) obtaining a reference family of real functions of time and channels from a zero-crossing statistical analysis of zero-crossing representation of pre-recorded EEG signals (sections [0045-0046]); e) calculating a matching score by comparing said zero-crossing representation of a segment of the EEG signal with at least one reference function from the reference family of functions (sections [0047-0050]); and f) computing the matching score as a function of time by sliding the at least one reference function from the reference family of functions over the EEG signal (sections [0047-0050]).
Regarding claim 20, the step of obtaining the reference family comprises the steps of: i. obtaining simultaneous recordings of at least one scalp EEG signal and/or at least one intracranial EEG signal of predefined length; analyzing statistically the zero-crossings of at least one scalp EEG signal with respect to at least one feature of the obtained recordings; and computing the reference family of functions from the statistical analysis (sections [0016-0017], [0028-0029], [0045-0046]). 
Regarding claim 21, the method comprises a step of evaluating the matching score (section [0054]).

Regarding claim 28, the step of evaluating the matching score is performed by setting a binary criterion on the matching score such as the comparison of the matching score to a fixed threshold (section [0054]).
Regarding claim 29, the method differentiates a physiological EEG signal from EEG signal comprising pathological brain activity patterns (see ABSTRACT and section [0001]).
Regarding claim 30, the differentiation between physiological EEG signal and EEG signal comprising pathological brain activity patterns is performed in real time (sections [0001], [0012], [0042]).
Regarding claim 31, the step of obtaining a reference family of functions comprises the steps of: obtaining recordings of at least one scalp EEG signal of predefined length; and deriving a reference family of functions by optimizing the parameters of a mathematical function according to characteristics of the obtained EEG signal recordings (sections [0016-0017], [0028-0029], [0045-0046]).
Regarding claims 32-35, Figure 1 and sections [0022] and [0043] disclose a system comprising a processor (which is a computer program product) configured to perform the method discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Quyen et al.’099, as applied to claim 19, in view of Pyrzowski et al. (Interval analysis of interictal EEG:… – cited by Applicant).
Regarding claim 22, Quyen et al.’099 discloses all of the elements of the current invention, as discussed in paragraph 10 above, except for step b) being preceded by a filtering step comprising filtering the EEG signal with a zero-phase shift bandpass filter. Official notice is being taken that it is well known in the art to filter an acquired EEG signal before subsequent processing, the filtering being performed to remove unwanted noise. Pyrzowski et al. teaches using a zero-phase shift bandpass filter in a similar method (see first sentence of Signal pre-processing and zero-crossing interval analysis on page 2), wherein the filtering results in the removal of high-frequency noise (last sentence in the third to last paragraph of the Discussion section). It is noted that the filtering is pre-filtering, performed before any analytical processing of the EEG signal. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Quyen et al.’099 to include pre-filtering the EEG signal using a zero-phase shift bandpass filter, as taught by Pyrzowski et al., as it would remove unwanted artefacts from the EEG signal, thus providing more accurate EEG analysis results.
Regarding claim 23, Quyen et al.’099 teaches dividing the EEG signal into non-overlapping consecutive segments of fixed length (section [0047]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art teaches or suggests, either alone or in combination, a method for detecting brain activity patterns from a scalp EEG signal wherein a matching score is determined using the formula recited in claim 24, in combination with the other claimed steps.
Claims 24-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Quyen et al. (Anticipation of epileptic seizures…) discloses the same subject matter as that of Quyen et al.’099.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ETSUB D BERHANU/               Primary Examiner, Art Unit 3791